ITEMID: 001-84462
LANGUAGEISOCODE: ENG
RESPONDENT: CZE
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: KUCEROVA v. THE CZECH REPUBLIC
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Javier Borrego Borrego;Karel Jungwiert;Margarita Tsatsa-Nikolovska;Mark Villiger;Peer Lorenzen;Rait Maruste;Snejana Botoucharova
TEXT: The applicant, Ms Jaroslava Kučerová, is a Czech national who was born in 1952 and lives in Sedlčany. The Czech Government (“the Government”) were represented by their Agent, Mr V.A. Schorm, from the Ministry of Justice.
The facts of the case, as submitted by the parties, may be summarised as follows.
1. Administrative proceedings concerning compensation in respect of the livestock, fixtures and fittings
On 4 July 1997 the applicant filed with the Ministry of Agriculture a petition seeking the determination of the person liable for compensation in respect of the livestock, fixtures and fittings. On the same day the Ministry’s competent regional department in Benešov commenced administrative proceedings.
On 10 September 1999 the regional department issued a decision holding that the municipality of Vrtochovy Janovice was the person liable for compensation.
On 1 December 2000 the municipality made an agreement with the applicant and a certain M.L. on the provision of compensation. The compensation was to be allocated to the entitled persons by granting one-third to the applicant and two-thirds to M.L.
On 18 February 2002 the Land Fund (pozemkový fond) and the applicant made an agreement on financial compensation in respect of the livestock, fixtures and fittings.
2. Judicial proceedings concerning compensation in respect of the livestock, fixtures and fittings
On 6 December 2000 the applicant brought an action against the Land Fund claiming that the compensation in respect of the livestock, fixtures and fittings was insufficient.
On 12 April 2002 the Benešov District Court (okresní soud) dismissed the applicant’s action. On 8 July 2002 the Regional Court partly quashed and partly upheld the first instance decision, and sent the relevant part of the case back to the District Court. In the reasoning of its decision the Court noted that the applicant had supplemented her action through her appeal in respect of the compensation for the property not surrendered, but not in respect of the compensation for the livestock, fixtures and fittings. The Regional Court’s decision became final on 29 July 2002.
On 12 August 2002 the District Court stayed the proceedings. On 17 December 2002 the Prague Regional Court (krajský soud) quashed this decision.
On 10 February 2003 the District Court decided that it was not territorially competent to deal with the applicant’s action, which should be transferred to the Prague 1 District Court (obvodní soud). The latter, however, did not agree with the referral of the case to it and, on 26 July 2003, submitted the case to the Prague Municipal Court (městský soud). On 23 September 2003 the latter held that the disagreement of the District Court, that the case be transferred to it, was well-founded.
In a judgment of 14 October 2005 the District Court, to which the case had been remitted, dismissed the applicant’s claims. The applicant appealed.
It appears that the proceedings are pending before the Regional Court.
3. Proceedings concerning the passage of the title to real estates
On 10 September 1997 the applicant brought before the District Court an action against R.V. seeking to decide on the passage of the title to certain real estates to her and two other persons.
On 20 August 1998 the District Court discontinued the proceedings.
On 30 November 1998 the Regional Court quashed this decision and remitted the case to the District Court which, in a judgment of 1 July 1999, rejected the applicant’s action. On 31 December 1999 the Regional Court quashed this judgment and sent the case back to the District Court which, on 19 June 2001, again dismissed the applicant’s action.
On 23 January 2002 the Regional Court, upon the parties’ appeals, quashed the rulings on the merits and on the costs of the proceedings, and remanded the case to the District Court which, on 4 February 2003, upon the applicant’s withdrawal of her action, stayed the proceedings. This decision became final on 22 March 2003.
The relevant domestic law and practice concerning remedies for the excessive length of judicial proceedings are stated in the Court’s decision in the case of Vokurka v. Czech Republic, no. 40552/02 (dec.), §§ 11-24, 16 October 2007).
